983 So.2d 59 (2008)
Cecilia DAVIS, etc., Appellant,
v.
DOLLAR RENT A CAR SYSTEMS, INC., et al., Appellees.
No. 5D02-599.
District Court of Appeal of Florida, Fifth District.
May 9, 2008.
Madison B. McClellan and Linda L. Weiksnar of Gary, Williams, Parenti, Finney, Lewis, McManus, Watson & Sperando, Stuart; and Diran V. Seropian and Russell S. Bohn of Edna L. Caruso, P.A., West Palm Beach, for Appellant.
Jack W. Shaw, Jr. and George E. Carr of George E. Carr, P.A., Orlando for Appellee Beverly Williams.
Jeanelle G. Bronson and Stephen P. Matzuk of Grower, Ketcham, Rutherford, Bronson, Eide & Telan, P.A., Orlando, for Appellee, Orange County Board of County Commissioners.
No Appearance for Appellees Dollar Rent A Car Systems, Inc., Walden Auto Leasing, III, Inc., JSK Trucking, Inc., Jose Das Garcia Guimaraes, Diamond Transportation Services, Inc., Melanie Winn and Shafter Williams.

ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
We hereby remand this case to the trial court for proceedings consistent with the Florida Supreme Court's opinion in this *60 case. See Williams v. Davis, 974 So.2d 1052 (Fla.2007).
PALMER, C.J., GRIFFIN and SAWAYA, JJ., concur.